SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [ ] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2) [X] Definitive Information Statement BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14(c)-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount of which the filing fee is calculated and state how it was determined): 0 4) Proposed maximum aggregate value of transaction: 0 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed BOSTON THERAPEUTICS, INC. 1750 Elm Street, Suite 103 Manchester, NH 03104 Phone: (603) 935-9799 Fax: (603) 685-4784 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT To the Stockholders of Boston Therapeutics, Inc.: This Information Statement is furnished to the stockholders of Boston Therapeutics, Inc., a Delaware corporation (“Boston Therapeutics” or the “Company”), in connection with the Company’s receipt of approval by written consent, inlieu of a special meeting, on May 31, 2013 from the record holders of an aggregate of 10,873,585 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), constituting approximately 56% of the issued and outstanding voting capital stock (based on 19,363,539 shares of Common Stock issued and outstanding on May 8, 2013), therein approving the following actions (the “Proposals”): 1. To authorize the Company to amend its Certificate of Incorporation on file with the Secretary of State of the State of Delaware to increase the number of shares of Common Stock that the Company is authorized to issue from 100,000,000 shares to 200,000,000 shares (the “Share Increase”). 2. To approve the Board of Director’s amendment and restatement of the Company’s 2010 Stock Plan(the “2010 Plan”) to increase the number of shares of common stock issuable pursuant to awards under the 2010 Plan from 5,000,000 to 7,500,000 and to reduce the types of awards that may be granted under the 2010 Plan (the “2010 Plan Amendment”). A copy of the Certificate of Amendment effectuating the Share Increase is attached to this Information Statement as Exhibit A. A copy of the 2010 Plan Amendment is filed hereto as Exhibit B. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED TO NOT SEND A PROXY. Because the written consent of the holders of a majority of our voting power satisfies all applicable stockholder voting requirements, we are not asking for a proxy. Please do not send us one. Internet Availability of the Information Statement and related Materials The Company is furnishing this Information Statement and related materials to our stockholders via the Internet, rather than mailing printed copies of those materials to each stockholder. If you received a Notice of Internet Availability of Information Statement Materials, a copy of which is attached to this Information Statement as Exhibit C (the “Notice”), by mail, you will not also receive a printed copy of the Information Statement and related materials unless you request them. Instead, the Notice will instruct you as to how you may access and review the Information Statement and related materials. If you received the Notice by mail and would like to receive a printed copy of the Information Statement and related materials, please follow the instructions included in the Notice. Pursuant to Rule 14a-16(a) (and as required by Rule 14c-2) of the regulations of the Securities and Exchange Commission (the “Commission”) and since the Company is making information available through the Internet rather than utilizing the full-set delivery option, the matters discussed above will not become effective until 40 calendar days after the date this Information Statement is made available via the Internet to the Company’s Stockholders. The date on which the Notice will be sent to stockholders will be on or about July 29, 2013. The Proposals will be effectuated on September 7, 2013. The entire cost of furnishing the Notice, and if requested, the Information Statement and related materials, will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward the Notice to the beneficial owners of the Common Stock held of record by them. The Board has fixed the close of business on May 31, 2013 as the Record Date for the determination of stockholders who are entitled to receive this Information Statement. The accompanyingInformation Statement is for information purposes only.Please read it carefully. By Order of the Board of Directors, /s/ David Platt, Ph.D. Chief Executive Officer and Director (Principal Executive Officer) Manchester, New Hampshire July 22, 2013 2 ITEM 1. INFORMATION STATEMENT This Information Statement is furnished to the stockholders of Boston Therapeutics, Inc., a Delaware corporation (“Boston Therapeutics” or the “Company”), in connection with the Company’s receipt of approval by written consent, inlieu of a special meeting, on May 31, 2013 from the record holders of an aggregate of 10,873,585 shares of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), constituting approximately 56% of the issued and outstanding voting capital stock (based on19,363,539 shares of Common Stock issued and outstanding on May 8, 2013), therein authorizing the Company to amend its Certificate of Incorporation on file with the Secretary of State of the State of Delaware to increase the number of shares of Common Stock that the Company is authorized to issue from 100,000,000 shares to 200,000,000 shares (the “Share Increase”). The proposals in this Information Statement cannot be effectuated until 40 days after the mailing of the Notice and the Share Increase cannot be effectuated until after the filing of the amended Certificate of Incorporation with Secretary of State of the State of Delaware.A copy of the Certificate of Amendment effectuating the Share Increase is attached to this Information Statement as Exhibit A. A copy of the 2010 Plan Amendment is filed to this Information Statement as Exhibit B. The date on which the Notice of Internet Availability of Information Statement Materials (the form of which is attached hereto as Exhibit C) will be sent to stockholders will be on or about July , 2013, and is being sent to all holders of the Common Stock of Boston Therapeutics on record as of May 31, 2013. At a meeting on March 18, 2013, the Board of Directors unanimously approved of the Proposals. By written consent in lieu of a meeting on May 31, 2013, the stockholders owning a majority of the outstanding voting securities of Boston Therapeutics unanimously adopted, ratified and approved the Proposals. No other votes are required or necessary. The Company’s Quarterly Reports on Form 10-Q and the Annual Report on Form 10-K for the year ended December 31, 2012, and any reports on Form 8-K filed by Boston Therapeutics during the past year with the Commission may be viewed on the Commission’s website, free of charge, at www.sec.gov in the Edgar Archives.Boston Therapeutics is presently current in the filing of all reports required to be filed by it. Only one Notice of Internet Availability of Information Statement Materials is being delivered to multiple stockholders sharing an address, unless we have received contrary instructions from one or more of the stockholders. We will undertake to deliver promptly upon written or oral request a separate copy of the Information Statement to a stockholder at a shared address to which a single copy of the Information Statement was delivered. You may make a written or oral request by sending a written notification to our principal executive offices stating your name, your shared address, and the address to which we should direct the additional copy of the Information Statement or by calling Anthony Squeglia, our Director of Strategic Planning, at our principal executive offices at(603) 935-9799. If multiple stockholders sharing an address have received one copy of this Information Statement and would prefer us to mail each stockholder a separate copy of future mailings, you may send notification to or call our principal executive offices. Additionally, if current stockholders with a shared address received multiple copies of this Information Statement and would prefer us to mail one copy of future mailings to stockholders at the shared address, notification of that request may also be made by mail or telephone call to our principal executive offices. QUESTIONS AND ANSWERS REGARDING THE PROPOSALS Q. WHO IS PAYING FOR THIS INFORMATION STATEMENT? A. The entire cost of furnishing the Notice, and if requested, the Information Statement and related materials, will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward the Notice to the beneficial owners of the Common Stock held of record by them. The Board has fixed the close of business on May 31, 2013 as the Record Date for the determination of stockholders who are entitled to receive this Information Statement. Q. WHOM SHOULD I CONTACT IF I HAVE ADDITIONAL QUESTIONS? A. You should contact Anthony Squeglia, Boston Therapeutics, Inc., 1750 Elm Street, Suite 103, Manchester, NH 03104, Phone: (603) 935-9799, Fax: (603) 685-4784. 3 DISSENTER'S RIGHTS OF APPRAISAL The Delaware General Corporation Law (the Delaware Law) does not provide for dissenter's rights in connection with the Proposals in this Information Statement. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF Pursuant to Boston Therapeutics’ Bylaws and the Delaware General Corporation Law, a vote by the holders of at least a majority of the Company’s outstanding votes is required to effect each of the Proposals. The Company’s Certificate of Incorporation does not authorize cumulative voting. The Board of Directors fixed the close of business on May 8, 2013 as the record date (the “Record Date”) for the determination of the stockholders entitled to notice of the action by written consent. As of the Record Date, Boston Therapeutics had 19,363,539 shares of Common Stock outstanding. The holders of shares of Common Stock are entitled to one vote per share on matter to be voted upon by stockholders. On the Record Date, the consenting stockholders were entitled to 10,873,585 votes, which represented approximately 56% of the issued and outstanding votes with respect to the Company’s shares of Common Stock on the Record Date. The consenting stockholders voted in favor of the Proposals described herein in a written consent, dated May 31, 2013, in lieu of a meeting of stockholders as permitted by the Delaware General Corporation Law and the Bylaws of the Company. SECURITY OWNERSHIP OF EXECUTIVE OFFICERS, DIRECTORS AND FIVE PERCENT STOCKHOLDERS The following table sets forth certain information concerning the ownership of the Company's common stock as of the Record Date, with respect to: (i) each person known to the Company to be the beneficial owner of more than five percent of the Company's common stock; (ii) all directors; and (iii) directors and executive officers of the Company as a group. The notes accompanying the information in the table below are necessary for a complete understanding of the figures provided below. As of the Record Date, Boston Therapeutics had 19,363,539 shares of Common Stock outstanding. In general, “beneficial ownership” includes those shares that a stockholder has the power to vote or the power to transfer, and stock options and other rights to acquire Common Stock that are exercisable currently or become exercisable within 60 days. Unless otherwise indicated, the address for each person is Boston Therapeutics, Inc., 1750 Elm Street, Suite 103, Manchester, NH 03104. 4 Name and Address of Beneficial Owner Number of Shares Percent of Class (1) David Platt(2)** 44.03% Kenneth A. Tassey, Jr.(2)** 15.76% Jonathan Rome(2)** 14.80% Offer Binder Via Armand Fedeli 121 Perugia PG 06132 Italy 10.37% Advance Pharmaceutical Company Ltd.(5) Rm A 2- 3F, Dai Fu Street Tai Po Industrial Est. Tai Po, New Territories, Hong Kong 13.05% Dale H. Conaway(2)** *% Rom E. Eliaz(2)** *% Henry J. Esber(2)** *% Carl L. Lueders(2)** *% All Officers and Directors as a Group (7 persons) 69.14% * Less than 1% ** Directors and Officers Except as otherwise expressly stated, the percentages shown in the tableare based on 19,291,539 shares of Common Stock outstanding on May 8, 2013. The business address for these individuals is 1750 Elm Street, Suite 103, Manchester, NH 03104. Includes 520,000 shares owned by Dr. Platt's wife and 250,000 shares issuable pursuant to an outstanding stock option within 60 days after May 8, 2013.Excludes 20,000 shares held by Dr. Platt's daughter as to which Dr. Platt disclaims beneficial ownership. Includes 1,250,001 shares issuable pursuant to an outstanding stock option within 60 days after May 8th, 2013.Includes 625,000 shares issuable pursuant to an outstanding warrant to purchase common stock within 60 days after May 8, 2013. Includes 1,799,800 shares owned by Sugardown Co., LTD., a wholly-owned subsidiary of Advance Pharmaceutical Company Ltd. Includes 500,000 shares owned by CJY Holdings Limited and includes 250,000 shares issuable pursuant to an outstanding warrant to purchase common stock within 60 days after May 8th, 2013. Includes 20,000 shares issuable pursuant to an outstanding stock option within 60 days after May 8th, 2013. Includes 520,000 shares owned by Dr. Platt's wife, 625,000 issuable pursuant to outstanding warrants within 60 days after May 8, 2013 and 1,580,001 shares issuable pursuant to outstanding stock options within 60 days after May 8, 2013. Excludes 20,000 shares held by Dr. Platt's daughter as to which Dr. Platt disclaims beneficial ownership. EXECUTIVE COMPENSATION The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to (i) all individuals serving as the Company’s principal executive officers or acting in a similar capacity during the last two completed fiscal years, regardless of compensation level, and (ii) the Company’s two most highly compensated executive officers other than the principal executive officers serving at the end of the last two completed fiscal years (collectively, the “Named Executive Officers”). 5 Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards (2) Total Compensation David Platt, Chief Executive Officer and Chief Financial Officer $ $ - $ $ $ - $ - $ - $ - Kenneth A. Tassey, Jr., President $ $ - $ - $ $ $ - $ - $ Jonathan Rome, Chief Operating Officer (1) $ - $ - $ $ $ - $ - $ - $ - (1)Mr. Rome became Chief Operating Officer of the Company in November 2012. (2)Consists of grants of stock options. Details of the options are set forth on the table titled “GRANTS OF PLAN-BASED AWARDS IN FISCAL 2012” below. Grants of Plan-Based Awards The following table shows for the fiscal year ended December31, 2012, certain information regarding grants of plan-based awards to the named executive officers. GRANTS OF PLAN-BASED AWARDS IN FISCAL 2012 Name Award Type Grant Date Approval Date Estimated Possible Payouts Under Non-Equity Incentive PlanAwards Target ($) All Other Option Awards: Numberof Securities Underlying Options (1) Exerciseor Base Price of Option Awards ($/Sh)(2) Grant Date Fair Value of Stock and Option Awards David Platt Option 11/8/12 11/8/12 $ $ Jonathan Rome Option 11/8/12 11/8/12 $ $ Stock options were granted with an exercise price equal to 100% of the fair market value on the date of grant. The stock options granted in 2012 carry an exercise price of $0.50 per share, the closing price of Boston Therapeutics, Inc.’s common stock on the grant date. The dollar amounts in this column represent the grant date fair value of each stock option award granted to the named executive officers in 2012. These amounts have been calculated in accordance with ASC 718, using the Black-Scholes option-pricing model. Assumptions used in the calculation of these amounts are included in the notes to Boston Therapeutics, Inc.’s audited consolidated financial statements included in this Annual Report on Form 10-K for the year ended December31, 2012. Annual stock options were granted under our Amended and Restated 2011 Non-Qualified Stock Plan (the “2011 Plan”). 6 Outstanding Equity Awards at December 31, 2012 The following table sets forth, for the fiscal year ended December31, 2012, certain information regarding outstanding equity awards at fiscal yearend for the named executive officers. OUTSTANDING EQUITY AWARDS AT 2012 FISCAL-YEAR END TABLE Option Awards Numberof Securities Underlying Unexercised Options (#) Numberof Securities Underlying Unexercised Options (#)(1) Option Exercise Price Option Expiration Date Name Exercisable Unexercisable David Platt — $ 11/08/2019 Jonathan Rome $ 11/08/2017 In addition to the specific vesting schedule for each stock option award, each unvested stock option is subject to the general terms of the 2011 Plan including the potential for future vesting acceleration. Option Exercises and Stock Vested in 2012 Our Named Executive Officers did not exercise any stock options during fiscal year 2012. Director Compensation The following table sets forth all compensation awarded to, earned by or paid to the non-employee directors in 2012 for service as directors: Name Fees Earned Or Paid in Cash ($) Stock Awards($) Option Awards ($) (1) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation Total ($) Dale H. Conaway, D.V.M $ - - $ - - - $ Henry J. Esber, Ph.D. $ - - $ - - - $ Rom E. Eliaz $ - - $ - - - $ Carl L. Lueders $ - - $ - - - $ The “Option Awards” column does not reflect non-qualified options to purchase an aggregate of 98,000 shares of the Company’s Common Stock at an exercise price of $0.50 for a period of 7 years granted effective January 1, 2013 and vesting on December 31, 2013 conditioned on the grantee having attended a minimum of 75% of the Board meetings in 2013 and subject to immediate vesting upon change of control.These grants were made to compensate directors for their service in 2013. 7 All compensation paid to our employee directors is set forth in the tables summarizing executive officer compensation above.For the 2012 fiscal year, non-employee directors were each granted a fully vested nonqualified stock option to purchase 20,000 shares of the Company’s common stock at an exercise price of $0.50 per share, which option expires on November 8, 2019, 7 years from the date of grant. The amounts reported in “Option Awards” represent the aggregate grant date fair value of stock options awarded in each year in accordance with Accounting Standards Codification (ASC) Topic 718, Compensation — Stock Compensation (formerly Statement of Financial Accounting Standards (SFAS) No.123R).Assumptions used in the calculation of these amounts for the fiscal year ended December31, 2012 are included in Note 5 “Stock Option Plan and Stock-Based Compensation” to the Company’s audited financial statements for the fiscal year ended December31, 2012 included in this Annual Report on Form 10-K. The Company cautions that the amounts reported in the Director Compensation Table for these awards may not represent the amounts that the directors will actually realize from the awards. Whether, and to what extent, a director realizes value will depend on the Company’s actual operating performance, stock price fluctuations and the director’s continued service. Other than the grant of options for 2013 described in the table above, there are currently no agreements in effect entitling the non-employee directors to compensation. Employment Contracts In August 2011, Mr. Tassey entered into an employment contract with the Company, pursuant to which he is engaged to serve as President and Chief Operating Officer for annual compensation in the amount of $36,000.In December 2012, the Company increased Mr. Tassey’s annual compensation to $60,000. The terms of the employment contract include the following: The employment agreement between the Company and Mr. Tasseyprovides for the lump-sum payment of 50% of Mr. Tassey’s annual salary then in effect in the event the agreement is terminated by the Company without cause other than as a result of the death or disability, which would result in a payment of $30,000 to Mr. Tassey based on his current salary level.In the event of the termination of the agreement as a result of Mr. Tassey’s death or disability, he or his estate is entitled to receive payment of his salary for the balance of the month in which such termination occurs, which would result in a payment of no more than $5,000 to Mr. Tassey based on his then current salary level.In both instances, Mr. Tassey is entitled to receive any unpaid non-discretionary bonus for the year prior to the year in which the termination occurs. The employment agreement between the Company and Mr. Tassey further entitles Mr. Tassey to receive benefits on the same basis as employee benefits are generally made available to other senior executives of the Company, including among other items, health, life and disability insurance and participation in any non-discretionary executive bonus or similar plans. The employment agreement between the Company and Mr. Tassey provides that if he is terminated without cause within 6 months after a change of control he is entitled to receive the lump-sum payment of 50% of Mr. Tassey’s annual salary then in effect in the event the agreement is terminated by the Company without cause other than as a result of the death or disability, which would result in a payment of $30,000 to Mr. Tassey based on his current salary level.There are no material terms of the contract that provide for payments in connection with the resignation, retirement or other termination of Mr. Tassey or in connection with a change of control. In December 2012, the Compensation Committee approved an increase to Mr. Tassey’s monthly wage to $5,000. In November 2012, Mr. Jonathan Rome was named Chief Operating Officer. Mr. Tassey continues as President. 8 In November 2012, the Company and Jonathan Rome entered into an employment agreement, pursuant to which he was engaged to serve as the Company’s Chief Operating Officer to assist in driving the sales of the Company’s products. The terms of the employment agreement include the following: In lieu of cash compensation, the Company agreed to issue a non-qualified stock option to Mr. Rome for the purchase of 5,000,000 shares of the Company’s common stock, at an exercise price of $0.50 per share (the “Option”). The Option will “vest” and become exercisable in 12 increments over a period of approximately three years, with the initial installment vesting upon grant, and subsequent installments vesting on the last day of each calendar quarter beginning with the quarter ending March 31, 2013, during which time Mr. Rome will provide best efforts to drive sales of the Company’sproducts.The Option shall be exercisable to the extent vested at any time prior to the close of business on November 7, 2017.The Option will not have a cashless exercise feature. Notwithstanding the vesting schedule, (a) upon separation from employment with the Company for any reason, the Options will cease vesting at the end of the last day of the calendar quarter following the quarter in which such separation occurs, (b) if the separation is for cause, then the Options will cease vesting on the date of separation.“Cause” is defined as including failure to meet certain performance standards enumerated in the agreement.The agreement provides that if Mr. Rome is terminated without cause prior to November 6, 2013, then the Options will continue to vest through March 31, 2014 in accordance with the vesting schedule. Mr. Rome is eligible for the Company’s standard employee benefits as are or in the future will be generally provided by the Company to employees of similar position at the Company. Other than the agreement with Messrs. Tassey and Rome described above, there currently are no employment or consulting contracts between the Company and its Named Executive Officers or Directors.There are no arrangements or plans in which we provide pension, retirement or similar benefits for Named Executive Officers or Directors. Our Named Executive Officers and directors receive stock options at the discretion of our Board of Directors. We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our Named Executive Officers or directors, except that stock options may be granted at the discretion of our board of directors from time to time. Other than the agreements with Messrs. Tassey and Rome described above, there are no arrangements between the Company and the Named Executive Officers that provide for payments in connection with the resignation, retirement or other termination of a Named Executive Officer or in connection with a change of control or any other arrangements with any Named Executive Officer with respect to termination of employment or change of control transactions. Compensation Risk Assessment We formed a Compensation Committee.Prior to the formation of the committee, compensation decisions, including the contract with Mr. Tassey described above, were made by the full Board.In setting compensation, the Compensation Committee considers (and the Board previously considered) the risks to the Company’s stockholders and to achievement of its goals that may be inherent in its compensation programs.The Compensation Committee (and the Board previously) reviewed and discussed its assessment with management and outside legal counsel and concluded that the Company’s compensation programs are within industry standards and are designed with the appropriate balance of risk and reward to align employees’ interests with those of the Company and do not incent employees to take unnecessary or excessive risks. We believe our compensation plans are appropriately structured and are not reasonably likely to result in a material adverse effect on the Company. FORWARD-LOOKING STATEMENTS This Information Statement may contain certain “forward-looking” statements (as that term is defined in the Private Securities Litigation Reform Act of 1995 or by the U.S. Securities and Exchange Commission in its rules, regulations and releases) representing our expectations or beliefs regarding our Company. These forward-looking statements include, but are not limited to, statements concerning our operations, economic performance, financial condition, and prospects and opportunities. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” “might,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements, by their nature, involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including factors discussed in this and other of our filings with the U.S. Securities and Exchange Commission. 9 PROPOSAL 1 AMENDMENT OF ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF THE COMPANY GENERAL The number of authorized shares of our Common Stock will be increased from one hundred million (100,000,000) shares to two hundred million (200,000,000) shares (the “Authorized Common Stock Share Increase”). PURPOSE AND EFFECT OF INCREASING THE NUMBER OF AUTHORIZED SHARES The additional shares of common stock for which authorization is sought would be part of the existing class of Common Stock, if and when issued. These shares would have the same rights and privileges as the shares of Common Stock currently outstanding. Holders of the Company's Common Stock do not have preemptive rights to subscribe for and purchase any new or additional issues of Common Stock or securities convertible into Common Stock. The Board of Directors believes that the increase in the number of authorized shares of Common Stock is in the best interests of the Company and its stockholders. The purpose of increasing the number of authorized shares of Common Stock is to have shares available for issuance for such corporate purposes as the Board of Directors may determine in its discretion, including, without limitation: - conversion of convertible securities - future acquisitions - investment opportunities - stock splits - stock dividends or other distributions - future financings and other corporate purposes The Company is actively pursuing financings which may result in the issuance of additional shares of Common Stock, for which the current number of authorized shares of Common Stock should be sufficient.The Company currently does not have any specific plans with respect to the issuance of any portion of the proposed increased number of authorized shares. On May 31, 2013, pursuant to a Written Consent in lieu of a meeting, the holders of an aggregate of 10,873,585 shares of Common Stock of the Company, representing approximately 56% of the outstanding voting capital stock of the Company entitled to vote on the Share Increase, voted in favor of the Share Increase. Therefore, no further stockholder action is required pursuant to the Delaware General Corporation Law and the Bylaws of the Company. NO DISSENTERS’ RIGHTS The holders of the Company's common stock are not entitled to dissenters' rights in connection with the actions taken hereunder. Furthermore, the Company does not intend to independently provide those stockholders with any such rights. PROPOSAL 2 AMENDMENT AND RESTATEMENT OF THE 2010 PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE 2010 PLAN AND REDUCE THE TYPES OF AWARDS AVAILABLE FOR GRANT UNDER THE 2010 PLAN 10 On March 18, 2013, the Board unanimously approved to amend and restate the Company’s 2010 Stock Plan (the “2010 Plan”) to increase the number of shares of Common Stock reserved for issuance under the 2010 Plan from 5,000,000 to 7,500,000 and to reduce the types of awards issuable under the 2010 Stock Plan.On May 31, 2013, the holders of an aggregate of 10,873,585 shares of Common Stock, representing approximately 56% of the outstanding voting capital stock of the Company approved of the 2010 Plan Amendment, a copy of which is attached as Exhibit B to this Information Statement. A copy of the 2010 Plan was filed as filed as Exhibit 10.2 to Amendment No. 1 to the Company’s Registration Statement on Form S-1 (File No. 333-164785) filed with the SEC on June 24, 2010. On October 4, 2011, the Company filed a Registration Statement on Form S-8 (File No: 333-177171) therein registering an aggregate of 5,000,000 shares of Common Stock issuable under the 2010 Plan under the Securities Act of 1933, as amended. Below is a description of the 2010 Plan, the contents of which is qualified in its entirety by the 2010 Plan Amendment, which is attached to this Information Statement as Exhibit B. Boston Therapeutics, Inc. 2010 Stock Plan On June 16, 2010, our Board of Directors approved the “AvanyxTherapeutics, Inc. 2010 Stock Plan” (Avanyx being the Company’s prior name). On June 16, 2010, our stockholders approved the 2010 Plan by written consent.Subject to the provisions of the 2010 Plan, a designated committee (“Committee”) of the Board of Directors (or if none, the Board) may, from time to time, in its sole discretion select from among eligible Employees (including Employee Directors), Non-Employee Directors and consultants those to whom awards shall be granted under the 2010 Plan, and shall determine in its discretion the nature, terms, conditions and amount of each award, subject to the terms of the 2010 Plan. For purposes of awards intended to satisfy Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), the Committee must be composed of not less than two (2) non-employee directors, within the meaning of Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and “outside directors,” as defined in Treasury Regulation § 1.162-27.The Board has appointed the Compensation Committee as the committee to administer the 2010 Plan. However, the Board may ratify or approve any grants as it deems appropriate.Consultants and advisors who perform services for the Company or any of our subsidiaries are only eligible to participate in the 2010 Plan if the consultants render bona fide services to the Company or our subsidiaries, the services are not in connection with the offer and sale of securities in a capital-raising transaction and the consultants do not directly or indirectly promote or maintain a market for the Company’s securities.The term of the 2010 Plan commenced on June 16, 2010 (the “Effective Date”) and shall remain in effect, subject to the right of the Committee or the Board to amend or terminate the Plan at any time pursuant to the 2010 Plan, until the earlier of (i) the tenth anniversary of the Effective Date, or (ii) all shares subject to the 2010 Plan have been purchased or acquired according to the 2010 Plan’s provisions. The purpose of the 2010 Plan is to promote the success and enhance the value of the Company by linking the personal interests of the participants to those of the Company’s stockholders, and by providing Participants with an incentive for outstanding performance. The 2010 Plan is further intended to provide flexibility to the Company in its ability to attract, motivate and retain the services of Participants upon whose judgment, interest and special effort the success of the Company is substantially dependent. Shares Available for Issuance Under the 2010 Plan.The 2010 Plan initially provided for a reservation pool of up to 5,000,000 shares of Common Stock reserved for issuance pursuant to the 2010 Plan. As part of the 2010 Plan Amendment,the authorized/reserved option pool for the 2010 Plan has been increased by 2,500,000 so that upon the effectiveness of the 2010 Plan Amendment there will be an aggregate of 7,500,000 shares of Common Stock reserved for issuance under the 2010 Plan.As of May 8, 2013, there were unexercised options for approximately 578,400 shares outstanding under the 2010 Plan. The number of shares reserved for issuance under the 2010 Plan is subject to proportionate adjustment in the event of stock splits and similar events. There is no limitation on the number of shares which may be issued to any individual under the 2010 Plan, including any officer or director. No awards may be granted under the 2010 Plan on or after June 16, 2020. If any award granted under the 2010 Plan is canceled or terminates, expires or lapses for any reason, the number of shares subject to the award will again be available for purposes of the 2010 Plan. 11 Pursuant to the 2010 Plan, no amendment or modification which would increase the total number of shares available for issuance under the 2010 Plan or the total number of Shares available for Incentive Stock Options under the 2010 Plan shall be effective unless approved by the Company’s stockholders. The Board feels that the Company and its stockholders are best served when the Company’s officers’, directors’, eligible consultants’, employees’ and stockholders’ pecuniary interests are aligned. The Board believed that in light of the increase in authorized shares of the Company’s Common Stock, which could ultimately result in a substantial increase in the outstanding shares of Common Stock, the increase in the number of shares of Common Stock issuable under the 2010 Plan was appropriate to permit the Company to offer meaningful equity compensation in light of potential number of aggregate shares of Common Stock that the Company may issue.We expect that the increased number of authorized shares will be sufficient to cover awards under the 2010 Plan for at least five years.On May 31, 2013, the holders of approximately 56% of the outstanding shares of Common Stock approved of the 2010 Plan Amendment. We have no named executive officers or non-employee directors who currently participate in the 2010 Plan Two named executive officers and four non-employee directors currently participate in our Amended and Restated 2011 Non-Qualified Stock Plan. For details of their current awards see “EXECUTIVE COMPENSATION” above.There are approximately five employees who currently are considered eligible to participate in the 2010 Plan. There are currently two independent contractors or consultants who hold outstanding awards under the 2010 Plan.The benefits that will be received in the future under the 2010 Plan by particular individuals or groups are not determinable at this time. Although the increase in the number of shares of common stock available for issuance under the 2010 Plan will not, in and of itself, have any immediate effect on the rights of our stockholders, any future issuance of additional options, stock awards or performance share awards under the 2010 Plan could affect our stockholders in a number of respects, including by: · decreasing the existing stockholders’ percentage equity ownership and voting power, and · depending on the price at which such awards are issued, diluting the earnings per share and book value per share of outstanding shares of our common stock at such time. The 2010 Plan includes a variety of forms of awards, including (i) stock options intended to qualify as Incentive Stock Options (“Incentive Stock Options”) under Section 422 of the Code, (ii) stock options not intended to qualify as Incentive Stock Options under the Code (“Nonqualified Stock Options”) and (iii), restricted stock awards.Prior to the 2010 Plan Amendment, the 2010 Plan also included (i) stock appreciation rights, (ii) restricted stock unit awards, (iii) performance stock awards, (iv) cash-based awards and (v) other stock-based awards. The Board determined that the Company was unlikely to utilize any of these types of awards in the foreseeable future and thus elected to simply the 2010 Plan by voting to remove them from the 2010 Plan.Please refer to the 2010 Plan for a description of the awards. The Compensation Committee has full authority, in its discretion: · to determine the individuals to whom grants shall be made under the 2010 Plan, · to determine the type, size and terms of the grants to be made to each such individual, · to determine the time when the grants will be made and the duration of any applicable exercise or restriction period, including the criteria for exercisability and the acceleration of exercisability, · to amend the terms of any previously issued grant and · to deal with any other matters arising under the 2010 Plan. Stock Options. The Compensation Committee has authority, in its discretion, to grant incentive stock options (stock options qualifying under Section422 of the Code), nonqualified options (stock options not qualifying under Section422 of the Code) or both types of stock options (but not in tandem) to employees. The Compensation Committee has authority, in its discretion, to grant nonqualified stock options to non-employee directors and eligible consultants and advisors. Exercise Price of Stock Options.The exercise price for each stock option will be such price as the Compensation Committee, in its discretion, determines but will not be less than 100% of the fair market value of the common stock on the date of grant of the stock option, except that in the case of an incentive stock option granted to an employee who owns more than 10% of the outstanding shares of our common stock, the exercise price will not be less than 110% of such fair market value. Our common stock is not currently traded on a national or regional securities exchange or market system.Our common stock is listed to trade in the over-the-counter securities market through the Financial Industry Regulatory Authority ("FINRA") Automated Quotation Bulletin Board System.Accordingly, fair market value for all purposes under the 2010 Plan shall be the average common stock price over a five-day trading period determined by the Compensation Committee prior to the commencement of such five-day trading period, and subject to the applicable requirements, if any, of Section409A of the Code. On May 8, 2013, the fair market value of a share of our common stock, as so computed, and assuming that the Compensation Committee designated a five-day trading period ending on May 8, 2013, was $0.548per share. 12 The exercise price for each stock option will be payable in full in cash at the time of exercise or by such other method as the Compensation Committee may determine and set forth in the applicable option agreement. Each incentive stock option shall provide that, if the aggregate fair market value our common stock on the date of the grant with respect to which incentive stock options are exercisable for the first time by an grantee during any calendar year, under the 2010 Plan or any of our other stock option plans, exceeds $100,000, then the option, as to the excess, shall be treated as a nonqualified stock option. Exercise of Stock Options.Each stock option will be exercisable at such time or times as the Compensation Committee, in its discretion, determines, except that no stock option will be exercisable after the expiration of ten years (five years in the case of an incentive stock option granted to an employee owning more than 10% of the outstanding shares of our common stock) from the date of grant. A stock option to the extent exercisable at any time may be exercised in whole or in part. An option may only be exercised while the grantee is employed by, or providing service to, the Company as an employee, consultant or member of the Board, except that the Compensation Committee may award options to consultants that do not terminate upon termination of service. Exercise of Stock Options upon Termination of Employment or Service.Unless the Compensation otherwise specifies, any option held by the grantee shall terminate immediately in the event that a grantee ceases to be employed by, or provide service to, the Company for any reason other than: (i)termination by the Company without Cause (as defined below), (ii) disability or (iii)death. If the Company terminates a grantee’s employment or service without Cause or the grantee terminates hisemployment or service, the grantee will have 90 days (or other period specified by the Compensation Committee) after termination to exercise any option which is otherwise exercisable, but no later than the date of expiration of the option term. If the grantee is disabled, any option which is otherwise exercisable by the grantee shall terminate unless exercised within six months after the date on which the grantee ceases to be employed by, or provide service to, the Company (or within such other period of time as may be specified by the Compensation Committee), but in any event no later than the date of expiration of the option term. If the grantee dies while employed by, or providing service to, the Company, any option that is otherwise exercisable by the grantee shall terminate unless exercised within six months after the date on which the grantee ceases to be employed by, or provide service to, the Company (or within such other period of time as may be specified by the Compensation Committee), but in any event no later than the date of expiration of the option term. Except as otherwise provided by the Compensation Committee, any of the grantee’s options that are not otherwise exercisable as of the date on which the grantee ceases to be employed by, or provide service to, the Company shall terminate as of such date. 13 Exercise of Stock Options upon Termination for Cause.If the Compensation Committee determines that the grantee has engaged in conduct that constitutes Cause at any time while the grantee is employed by, or providing service to, the Company or after the grantee’s termination of employment or service, any option held by the grantee shall immediately terminate. Under the 2010 Plan, “Cause” means: (i)any material breach by the grantee of any employment, service, non-disclosure, non-competition, non-solicitation or other similar agreement between the grantee and the Company, which breach is not cured pursuant to the terms of such agreement, (ii)the grantee’s theft, dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or falsification of Company documents or records, (iii)the grantee’s material failure to abide by the Company’s code of conduct or other policies (including, without limitation, policies relating to confidentiality and reasonable workplace conduct) (iv)the grantee’s unauthorized use, misappropriation, destruction or diversion of any tangible or intangible asset or corporate opportunity of the Company (including, without limitation, the grantee’s improper use or disclosure of the Company’s confidential or proprietary information); (v) any intentional act by the grantee which has a material detrimental effect on the Company’s reputation or business; (vi)the grantee’s repeated failure or inability to perform any reasonable assigned duties after written notice from the Company of, and a reasonable opportunity to cure, such failure or inability; or (vii)the grantee’s conviction (including any plea of guilty or nolo contendere) of any criminal act involving fraud, dishonesty, misappropriation or moral turpitude, or which impairs the grantee’s ability to perform his or her duties with the Company. For the purposes of the preceding definition of “Cause”, “Company” includes any parents, subsidiaries or affiliates ofthe Company. Restricted Shares. Restricted shares of the Company’s common stock may be awarded by the Compensation Committee which will be subject to such restrictions (which may include restrictions on the right to transfer or encumber the shares while subject to restriction) as the Compensation Committee may impose thereon and be subject to forfeiture if certain events (which may, in the discretion of the Compensation Committee, include termination of employment, consulting or advisory services or service on the Board of Directors) specified by the Compensation Committee occur prior to the lapse of the restrictions.The number of restricted shares awarded to the grantee, the restrictions imposed thereon, the duration of the restrictions, the events the occurrence of which would cause a forfeiture of the restricted shares and such other terms and conditions as the Compensation Committee, in its discretion, deems appropriate will be set forth in a restricted share agreement between the Company and the grantee. The 2010 Plan does not require any minimum level of restrictions. Change in Control. The 2010 Plan provides that in the event of a Change of Control, the Compensation Committee may take one or more of the following actions with respect to any or all outstanding options and restricted stock awards: (i)accelerate the vesting of outstanding options and outstanding restricted stock in full or in part; (ii)upon a Change of Control where the Company is not the surviving corporation (or survives only as a subsidiary of another corporation), require that all outstanding options that are not exercised shall be assumed by, or replaced with comparable options or rights by, the surviving corporation (or a parent or subsidiary of the surviving corporation), and other outstanding grants shall be converted to similar grants of the surviving corporation (or a parent or subsidiary of the surviving corporation); or 14 (iii) require that grantees surrender their outstanding options in exchange for a payment by the Company, in cash or shares of our common stock as determined by the Compensation Committee, in an amount equal to the amount by which the then fair market value of the shares of our common stock subject to the grantee’s unexercised options exceeds the exercise price of the options; or However, in the event of a Change of Control, if any acceleration of vesting pursuant to an award and any other payment or benefit received or to be received by a grantee would subject the grantee to any excise tax pursuant to Section 4999 of the Code due to the characterization of such acceleration of vesting, payment or benefit as an “excess parachute payment” under Section 280G of the Code, the grantee may elect, in his or her sole discretion, to reduce the amount of any acceleration of vesting called for under the award in order to avoid such characterization A Change in Control of the Company shall be deemed to have occurred if: (a)any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of securities of the Company representing fifty percent (50%) or more of the total combined voting power of the Company’s then-outstanding securities entitled to vote generally in the election of Directors; provided, however, that the following acquisitions shall not constitute a Change in Control: (1) an acquisition by any such person who on the Effective Date is the beneficial owner of more than fifty percent (50%) of such voting power, (2) any acquisition directly from the Company, including, without limitation, a public offering of securities, (3) any acquisition by the Company, (4) any acquisition by a trustee or other fiduciary under an employee benefit plan of a Participating Company or (5) any acquisition by an entity owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of the voting securities of the Company; or (b)One or a series of related transactions resulting in (i) the direct or indirect sale or exchange in a single or series of related transactions by the stockholders of the Company of more than fifty percent (50%) of the voting stock of the Company; (ii) a merger or consolidation in which the Company is a party; or (iii) the sale, exchange, or transfer of all or substantially all of the assets of the Company (other than a sale, exchange or transfer to one or more subsidiaries of the Company) in which the stockholders of the Company immediately before the transaction do not retain immediately after the transaction direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the outstanding securities entitled to vote generally in the election of Directors or, in the case of an asset sale, the entity to which the assets of the Company were transferredas the case may be; provided, however, that a Change in Control shall be deemed not to include a transactionin which a majority of the members of the board of directors of the continuing, surviving or successor entity, or parent thereof, immediately after such transaction is comprised of persons who were directors of the Company immediately preceding the transaction. Transferability. A participant may exercise awards only during his or her lifetime. Awards may not be transferred except upon the death of a participant, by will or under the laws of descent and distribution. Under certain circumstances, we may permit the transfer of an award to a participant’s family member or to one or more trusts established in whole or in part for the benefit of one or more of a participant’s family members. Withholding.All grants under the 2010 Plan are subject to applicable U.S. federal (including FICA), state and local tax withholding requirements. The Company has the right to deduct from all grants paid in cash, or from other amounts paid to the grantee, any federal, state or local taxes required by law to be withheld with respect to such grants. the Company may require that the grantee or other person receiving or exercising grants pay to the Company the amount of any federal, state or local taxes that the Company is required to withhold with respect to such grants, or the Company may deduct from other wages paid by the Company the amount of any withholding taxes due with respect to such grants. If the Compensation Committee so permits, a grantee may elect, in the form and manner prescribed by the Compensation Committee, to satisfy the Company’s income tax withholding obligation with respect to options or restricted stock paid in our common stock by having shares withheld up to an amount that does not exceed the grantee’s minimum applicable withholding tax rate for federal, state and local tax liabilities. Forfeiture Provisions.The Compensation Committee may specify in a grant instrument that the Compensation Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired or unpaid options or restricted stock at any time upon the occurrence of specified events, including, without limitation, termination for Cause.In addition awards are subject to forfeiture as follows: 15 If the Company is required to prepare an accounting restatement due to the material noncompliance of the Company, as a result of misconduct, with any financial reporting requirement under the securities laws, any grantee who knowingly or through gross negligence engaged in the misconduct, or who knowingly or through gross negligence failed to prevent the misconduct, and any grantee who is one of the individuals subject to automatic forfeiture under Section304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the amount of any payment in settlement of an award earned or accrued during the twelve- (12-) month period following the first public issuance or filing with the United States Securities and Exchange Commission (whichever first occurred) of the financial document embodying such financial reporting requirement. All outstanding awards and shares of stock issued pursuant to an award held by a Grantee will be forfeited in their entirety (including as to any portion of an award or shares of stock subject thereto that are vested or as to which any repurchase or resale rights or forfeiture restrictions in favor of the Company or its designee with respect to such Shares have previously lapsed) if the Grantee, without the consent of the Company, while employed or in service, as the case may be, or within twelve (12) months after termination of employment or service, (i) renders services for any organization or engaging directly or indirectly in any business which is or becomes competitive with the Company, or which organization or business, or the rendering of services to such organization or business, is or becomes otherwise prejudicial to or in conflict with the interests of the Company, as determined by the Compensation Committee in its sole discretion; or (ii) attempts (directly or indirectly) to induce any employee, client or vendor of the Company to be employed by, or engage in a similar relationship with, a competitor of the Company; provided in each case, that if a grantee has sold shares of stock issued upon exercise or settlement of an award within six (6) months prior to the date on which the Grantee would otherwise have been required to forfeit such shares of stock or the award as a result of the Grantee’s acts, then the Company will be entitled to recover any and all profits realized by the grantee in connection with such sale. Amendments.The Board may amend the 2010 Plan at any time; provided that, no amendment shall be made without stockholder approval that would require approval under the stock exchange under which the shares are listed or otherwise under applicable laws or regulations. Amendments requiring stockholder approval may include amendments that: (i) increase the number of shares which may be issued under the 2010 Plan, except as a result of changes in corporate capitalization or corporate transaction such as merger, consolidation or liquidation; (ii)expand the type of awards available under the 2010 Plan; (iii)materially expand the class of persons entitled to participate; (iv)delete or limit the restrictions on repricing of options or reduces the price as which shares may be offered under options; or (v)extend the termination date for making awards under the 2010 Plan. Termination of the 2010 Plan.The 2010 Plan may be terminated by the Compensation Committee at any time. However, a termination or amendment of the 2010 Plan that occurs after a grant is made must not materially impair the rights of a grantee unless the Grantee consents. U.S. Federal Income Tax Consequence.The following is a summary of the U.S. federal income tax consequences of the different awards that may be granted under the 2010 Plan. This summary is not intended to be exhaustive or to describe consequences under particular tax circumstances. Among other things, it does not address possible Canadian, local, state, provincial or foreign tax consequences. 16 Incentive Stock Options. The value of an incentive stock option is not included in a participant’s income at the time of grant, and the participant does not recognize income on exercise of an incentive stock option. However, when calculating income for alternative minimum tax purposes, the excess (if any) of the fair market value of the shares acquired over the exercise price (the “spread”) generally will be considered part of income. When the participant sells shares of common stock acquired through exercise of an incentive stock option, all gain or loss on the sale of the shares will be treated as capital gain or loss, as long as the participant has held the shares for one year after exercise and two years after grant (the “holding period”). In that case, the Company will not be entitled to a deduction. If the participant has held the shares for at least one year, the capital gain or loss will be taxed as long-term capital gain or loss. If the participant sells shares of common stock acquired through exercise of an incentive stock option before the holding period (called a “disqualifying disposition”), the spread, up to the amount of the gain on disposition, will be ordinary income at the time of the disqualifying disposition. In this event, the Company will be entitled to a deduction. Nonqualified Stock Options. The value of a nonqualified stock option is not included in a participant’s income at the time of grant unless the nonqualified stock option has a readily ascertainable fair market value at the time of grant. the Company does not anticipate that any nonqualified stock option will have a readily ascertainable fair market value at the time of grant. On exercise, the difference between the exercise price of the nonqualified stock option and the fair market value of the shares of common stock acquired will be recognized as ordinary income, subject to federal income tax withholding. In that case, the Company will be allowed a deduction. When the participant sells the shares of common stock acquired through exercise of the nonqualified stock option, all further gain or loss on the sale will be characterized as capital gain or loss. If the participant has held the shares of common stock for at least one year, the capital gain or loss will be taxed as long-term capital gain or loss. Restricted Stock. A participant will not recognize income tax in connection with the grant of restricted stock, assuming the restrictions are sufficient to prevent such taxation. Rather, the participant will recognize ordinary income on the date the restrictions lapse in an amount equal to the fair market value of the shares on such date (less the purchase price paid by the participant, if any). The Company is entitled to a corresponding deduction on the date the restrictions lapse. However, the participant may elect under Section 83(b) of the Code to recognize ordinary income at the time of grant in an amount equal to the fair market value of the shares on the date of grant (determined without regard to the restrictions). In this event, the Company will have a corresponding deduction. If the participant elects such early taxation under Section83(b), there is no further income recognition at the time the restrictions lapse, and the Company will not be entitled to any additional deduction. In this case, gain or loss recognized by the participant upon later sale of the shares will be capital gain or loss. If the participant makes the Section 83(b) election, but the stock is forfeited, no tax refund or deduction is available to the participant. Section162(m) of the Internal Revenue Code Under Section162(m) of the Code, compensation paid to the Chief Executive Officer or any of the next four most highly paid executive officers of the Company (other than our Chief Financial Officer) in excess of $1 million per taxable year generally will be deductible for federal income tax purposes only if it qualifies as performance-based compensation. Awards may be granted under the 2010 Plan which will qualify as performance-based compensation within the meaning of Section162(m) of the Code and regulations under that section. WHERE YOU CAN FIND MORE INFORMATION We are subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended, and in accordance with the Securities Exchange Act, we file periodic reports, documents, and other information with the Securities and Exchange Commission relating to our business, financial statements, and other matters. These reports and other information may be inspected and are available for copying at the offices of the Securities and Exchange Commission, treet, N.E., Washington, DC 20549. Our SEC filings are also available to the public on the SEC’s website at http://www.sec.gov . As we obtained the requisite stockholder vote for the Proposals described in this Information Statement upon delivery of written consents from the holders of a majority of our outstanding shares of common stock, WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is for informational purposes only. Please read this Information Statement carefully. 17 By Order of the Board of Directors, /s/ David Platt, Ph.D. Chief Executive Officer and Director (Principal Executive Officer) Manchester, New Hampshire July 22, 2013 18 EXHIBIT A CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF AVANYX THERAPEUTICS, INC. AVANYX THERAPEUTICS, INC. a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY: FIRST:That, by unanimous written consent of the directors of the Corporation, a resolution approving an amendment to the Certificate of Incorporation of the Corporation to increase the authorized stock of the Corporation was duly adopted and declared to be advisable.The resolution setting forth the amendment is as follows: RESOLVED: That the Certificate of Incorporation of AVANYX Therapeutics, Inc. be amended by changing Article FOURTH thereof by deleting the first paragraph of said Article FOURTH in its entirety and replacing it with the following: “FOURTH.The total number of shares of all classes of stock which the Corporation shall have authority to issue is Two Hundred Five Million (205,000,000) shares, consisting of (i) Two Hundred Million (200,000,000) shares of Common Stock, $0.001 par value per share (“Common Stock”), and (ii) Five Million (5,000,000) shares of Preferred Stock, $.001 par value per share (“Preferred Stock”).” SECOND:That in lieu of a meeting and vote of the stockholders, the stockholders have given written consent to said amendment in accordance with the provisions of Section 228 of the General Corporation Law of the State of Delaware. THIRD:That the aforesaid amendment was duly adopted in accordance with the applicable provisions of Sections 242 and 228 of the General Corporation Law of the State of Delaware. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, I have signed this Certificate of Amendment on behalf of the Corporation as of this 20th day of June, 2013. /s/ David Platt, Ph.D.
